Citation Nr: 1444631	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  03-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disability other than irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from July 1951 to July 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part, the RO determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a gastrointestinal disability (which was characterized as a stomach condition). 

In October 2009, the Board denied the Veteran's application to reopen a claim of service connection for a gastrointestinal disability.  The Veteran, through his attorney and VA's Office of General Counsel, timely filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court) in June 2010.  The Court granted the JMR later in June 2010, vacating and remanding the Board's October 2009 decision.  The Board subsequently remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, in December 2010.

By decision dated July 2012, the Board reopened the Veteran's claim of service connection for a gastrointestinal disability, and remanded the claim for development on the merits.

A VA examiner in July 2012 diagnosed the Veteran as currently manifesting two separate gastrointestinal disorders - IBS and gastroesophageal reflux disease (GERD).  As a result of these separate diagnoses, the Board, by way of a May 2013 decision, rephrased the original issue of service connection for a "gastrointestinal" disability as two separate claims for administrative purposes. 

In the May 2013 decision, the Board denied the claim at issue, that is, service connection for gastrointestinal disability, other than IBS.  The Veteran appealed this decision to the Court.  In a January 2014 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in a JMR.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that an April 2014 rating decision denied service connection for GERD; however, pursuant to the JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

The JMR found that the Board had erred in relying upon a July 2012 VA examination.  In this regard, the JMR determined that the examination was inadequate for rating purposes because the examiner did not provide sufficient rationale as to why it was not possible to make a well-founded assessment regarding the Veteran's gastrointestinal disability.  In the examination report, the examiner noted that "with regards to his reflux esophagitis, he describes symptoms of reflux while in the military, but there is no documentation of this and after leaving the military he has had symptoms of reflux which remain to this day.....with the information available, it is not possible to make a well-founded assessment as to whether or not these complaints either started or were aggravated by his military service."  Thus, in accordance with the JMR, the Board finds that a new VA examination with opinion is necessary to address whether any gastrointestinal disability, other than IBS, either incurred or was aggravated by the Veteran's military service.  The examiner must provide sufficient rationale for any opinion rendered. 

Moreover, in light of the need to remand, the AOJ should obtain any current VA treatment records from May 2014 to the present.  Moreover, to ensure that the record is complete, the AOJ should also contact the Veteran to determine whether there are any relevant private treatment records and obtain any necessary authorizations for such records.  See 38 C.F.R. § 3.159.

As noted in the Introduction, an April 2014 rating decision has denied service connection for GERD.  The Board notes, however, there is no indication that an adequate VA examination and opinion was obtained in conjunction with this determination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from May 2014 to the present.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records. If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any outstanding records, schedule the Veteran for a VA gastrointestinal examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed gastrointestinal disorder, other than IBS.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to any claimed disorder, other than IBS, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service. 

The examiner should specifically consider and discuss all pertinent treatment records, and the Veteran's contentions.

A detailed rationale for all opinions expressed must be provided.

3.  In the interest of avoiding future remand, the AOJ should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the issue on appeal should be readjudicated. If the full benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



